Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 14, 15, drawn to an apparatus.
Group II, claim(s) 17, 18, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions lack unity of invention because even though the inventions of these groups require the technical feature of at least the structural elements of claim 1 that are common with claim 17, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamazawa (US 20070227657) in view of Oh (US 20170148613) as explained in detail in the rejection of claim 1 below.  
During a telephone conversation with James Fajkowski on 4/13/21 a provisional election was made without traverse to prosecute the invention of I, claim 1-11, 14, 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17 18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the near electromagnetic field" in the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how this near electromagnetic field is formed or what its provenance is. The article “a” should be used. Otherwise, it appears as if this is a specific EM field that is formed without proper introduction, especially with the term “near”, suggesting it is a distinct EM field. Additionally, it should be clarified and given context whether this EM field is associated with a plasma generated by a plasma source or if the plasma source is powered to provide an EM field to generate a plasma, not just abruptly appearing seemingly out of nowhere. Claim 4 is also rejected for antecedent basis since it cites “the near H field signal intensity” without previously introducing it. It depends on claim 1 which does not introduce it. Claim 9 also cites “the plasma” itself without providing antecedent basis for it, or in claim 1. Claims 2-11, 14-15 are also rejected by dependency to claim 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (US 20070227657) in view of Oh (US 20170148613).
Regarding claim 1, Yamazawa teaches in Fig. 6 a system for remotely and non-invasively monitoring a plasma source (plasma P generated from at least a lower electrode 12 [0043 0045] inside 2, Fig. 6) in a plasma chamber (Fig.6, 12, P inside process vessel 2, monitoring the plasma [0056-0058] non-invasively [0069]), said system comprising: a magnetic field antenna (coil antenna/probe 40 [0057] which detects/receives magnetic fields [0057]) positioned, in use, in the near electromagnetic field of the 
Regarding claim 3, Yamazawa in view of Oh teaches the system of claim 1 wherein the near field signals comprise near H field signals (as discussed, the nearby signals are magnetic/H field/fluxes; additionally, this does not structurally limit the apparatus claim, MPEP 2114).  
Regarding claim 4, Yamazawa in view of Oh teaches the system of claim 1 wherein, in use, the near H field signal intensity drops with distance as a function of distance between the magnetic field antenna and the plasma source (this is basic physical principle and also does not structurally limit the apparatus, MPEP 2114; it is known in physics that as a radiation or EM field signal travels away from a source, it becomes weaker, see the inverse square law for example).  
Regarding claim 5, Yamazawa in view of Oh teaches the system of claim 4 wherein, in use, the near H field signal intensity drops with distance as a function of 1/r^3 where r is the distance between the magnetic field antenna and the plasma source (again, this is not citing a structural limitation or further structures to account for this to the apparatus but citing a physical property, MPEP 2114; this appears to refer to the field theory variation of the inverse square law, i.e. I is inversely proportion to 1/r^(n-1), where n is n-dimensional Euclidean space).  

Regarding claim 7, Yamazawa in view of Oh teaches the system of claim 6 wherein the module is arranged to perform the frequency analysis for different operating pressures (it is noted the analysis is not dependent on pressures, rather the radiation, therefore it would be able to perform the detection and analysis assuming sufficient/detectable radiation is provided).  
Regarding claim 8, Yamazawa in view of Oh, teaches the system of claim 1 but does not teach a module, wherein the module is arranged to remove noise from the near field signals by an on-line background subtraction selected at a suitable point away from the near field; however Oh teaches in [0058] the module (insulation 114) is arranged to remove noise from the near field signals ([0058] they block/prevent noise from the plasma signals in the vicinity) by an on-line background subtraction selected at a suitable point away from the near field (114 located on a transmission line 110 to block noise which is configured at a point downstream away from the plasma chamber/EM field source, Fig. 2, 13); it would have been obvious to those skilled in the art at invention time to modify Yamazawa with said elements in order to improve reception efficiency [0058].
Regarding claim 9, Yamazawa in view of Oh, teaches the system of claim 1 wherein the system is arranged to calibrate the magnetic loop antenna such that a calculation is enabled of a frequency dependent coupling factor between a current associated with the plasma and an induced antenna signal (it is noted that there is no additional structural limitation or element accounting for this aspect or calibration, MPEP 2114; said 40 is set up/structurally calibrated together with the entire apparatus; assuming calculations in 50, there are harmonic/fundamental component calculations which are 
Regarding claim 10 Yamazawa in view of Oh teaches the system of claim 1 wherein the system comprises a radio system (analyzer box 50, see claim 6 which analyzes RF signals) configured to analyse low power signal levels across a wide frequency band (“low” power signals and “wide” frequency band are very broad terms; it is noted that operating RF frequencies range 40MHz and above [0045] and power signal levels are analyzed across harmonic and fundamental scales [0057 0067] of said RF frequencies), and, optionally, wherein the magnetic loop antenna is adapted to measure near field signals localised to a proximity of a viewpoint in the plasma chamber to enable signal isolation to the plasma source.  
Regarding claim 14, Yamazawa in view of Oh teaches the system of claim 1 wherein the near field signals comprises near E field signals (again, this does not structurally limit the apparatus, MPEP 2114; said near EM fields have both H and E components/signals as known in basic physics).  
Regarding claim 15, Yamazawa in view of Oh teaches the system of claim 1 comprising a first magnetic loop antenna adapted to measure near H field signals and a second magnetic loop antenna to measure near E field signals (it is noted the antenna 40 has at two loops, Fig. 2, 4 they both measure EM signals that are nearby which comprise H/M and E signal components as known to basic physics), and wherein the system comprises a module (50, see claim 6) configured to perform a frequency analysis of higher harmonics present in the near H field signals and E field signals (said harmonic/fundamental analysis of the EM field signals, see claim 6) to provide a resonance behaviour dependent on plasma parameters of the plasma source (see claim claim 6).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (US 20070227657) in view of Oh (US 20170148613) as applied to claim 1 and further in view of Kim (US 20160300699).
Regarding claim 2, Yamazawa in view of Oh teaches the system of claim 1 but does not teach it adapted to analyse near-field radio emissions of the plasma source using a radio emission spectroscopy (RES); however, Kim teaches in [0038, abstract] the apparatus 400 adapted to analyse near-field radio emissions of the plasma source using a radio emission spectroscopy (OES analyzes emission radiance fielded nearby from a plasma emission generated by a RF source); it would be obvious to those skilled in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718